ORDER
PER CURIAM:
These consolidated appeals from judgments of the Circuit Court of Cole County, Missouri, are dismissed for want of appellate jurisdiction. The notices of appeal were not timely filed. The trial court judgments were entered October 24, 1990, and, with no motion for a new trial, became final on November 23rd. Rule 81.05. The 10-day period for filing a notice of appeal expired on December 3, 1990. Rule 81.-04(a). The notices of appeal were filed December 4, 1990.
Appeals dismissed.